Case 1:18-cr-00224-AJN Document 284 Filed 03/10/20 Page 1 of 1

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:
DATE FILED; ap —+-0-2 Q— |i
United States of America, “tie eo .
—Vv—
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The parties shall jointly submit a draft verdict sheet no later than 6 p.m. on Monday,
March 9, 2020. To the extent the parties disagree as to specific aspects of the draft verdict sheet,

such disagreement and the parties’ respective positions with respect to it shall be noted.

SO ORDERED.

Dated: March < , 2020
New York, New York

      

F s

[ALISON JCNATHAN
United States District Judge

 

 
